Citation Nr: 1129413	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-14 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm & Kilpatrick, LLP


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1974 to July 1976.  

This issue was originally decided by the RO in San Diego, California in February 2006.  This matter was transferred to Denver, Colorado and comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In August 2009, the Board denied the Veteran's claim.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  The attorney for the appellant and the Secretary of Veterans Affairs filed a Joint Motion for Remand in January 2010.  By Order of the Court in January 2010, the claim was returned to the Board.  In April 2010, the Board remanded this matter for additional development.  

In April 2009, the Veteran testified in a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.

The Board received additional evidence from the Veteran in March 2011 consisting of a letter from a vocational consultant.   The new evidence was accompanied by a waiver of the Veteran's right to initial consideration of the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issue on appeal.


FINDINGS OF FACT

1. The record reflects that the Veteran graduated from high school and has some computer training.  He worked as a computer programmer and hardware support technician as well as a computer operator, shipping-receiving clerk and dishwasher.  He has not worked since approximately July 1993.  

2. Service connection is in effect for lumbosacral strain with degenerative joint disease and retrolisthesis of L3 and L4, rated 20 percent disabling; degenerative joint disease of the left knee with limited motion, rated as 10 percent disabling; and residual injury to the left knee exostosis proximal tibia, rated as 10 percent disabling.  

3. Affording the Veteran the benefit of the doubt, the Veteran's service-connected disabilities alone preclude substantially gainful employment consistent with his education and occupational experience. 

4. Based on the evidence of record, the Veteran's disability picture is so unusual or exceptional as to render impractical the application of the regular schedular standards for determining entitlement to TDIU.  


CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

A total disability rating may be granted when a claimant is unable to secure or follow a substantially gainful occupation because of service-connected disabilities. When a claimant claims unemployability but is less than totally disabled under the schedular criteria, a total rating may nevertheless be granted if service-connected disorders prevent him from securing and maintaining substantially gainful employment, provided that: if there is only one such disability, the disability is rated at 60 percent or more; and if there are two or more disabilities, at least one of them is rated at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  If the evidence demonstrates that the Veteran is unemployable by reason of his service-connected disabilities, but fails to meet the percentage standards discussed above, the claim must be submitted to the Director of Compensation and Pension (C&P) Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Initially, the Board notes that the Veteran is currently service-connected for lumbosacral strain with degenerative joint disease, evaluated as 20 percent disabling; degenerative joint disease of the left knee, evaluated as 10 percent disabling; and residuals of left knee exostosis proximal tibia, evaluated as 10 percent disabling.  The combined disability rating is 40 percent.  See 38 C.F.R. § 4.25 (2010).  As the Veteran does not have a service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities with one disability rated at 40 percent or higher with a combined rating is 70 percent or higher, the criteria for a total disability rating under the provisions of 38 C.F.R. § 4.16(a) are not met.  

Nevertheless, the Veteran submitted evidence that he was unemployable due to his service connected disabilities from a vocational consultant.  As such, in August 2009, the Board remanded this matter for additional consideration under 38 C.F.R. § 4.16(b).  The Board requested that the RO refer this matter to VA's Director, Compensation and Pension (Director) for a determination on whether an extraschedular rating would be appropriate.  See Barringer v. Peake, 22 Vet. App. 242, 244 (2008) (the Board may not assign an extraschedular rating in the first instance).  In a July 2010 memorandum of record, the Director responded to the Board's request.

In the memorandum, the Director noted that the claims folder was reviewed.  The Director noted that an April 2006 VA examination found that as to the Veteran's service connected disabilities, he was capable of sedentary employment.  Further, the VA examiner found that the Veteran has severe psychological issues and his mental health status would certainly impair him from being employed in a gainful occupation.  The Director noted the Veteran's service connected disabilities and that his combined evaluation was 40 percent.  Therefore, the Director concluded that the Veteran did not meet the schedular requirements for a total disability evaluation based on employability and the evidence did not establish that the Veteran was unemployed and unemployable due to service connected disabilities.  The Director found that entitlement to an extraschedular evaluation under 38 C.F.R. § 4.16(b) is not established.  

The Veteran submitted statements from a vocational consultant in support of his claim.  In a March 2010 letter from the consultant, the consultant indicated that the claims file was reviewed.  The consultant noted that the Veteran's service connected disabilities were his back and left knee as well as the disability percentage assigned by VA.  He also provided that the Veteran had knee surgery in 1991 and 1997, followed by physical therapy with limited improvement and that the Veteran did not have back surgery.  The consultant noted that the Veteran was a high school graduate and attended several computer technical schools from 1968-1980.  The consultant also noted that the Veteran worked as a computer programmer from 1986 to 1992 until his knee and back disabilities prevented him from performing his job duties.  He also worked as a computer operator from 1976 to 1983, an inspector from 1970 to 1974, a shipping-receiving clerk from 1968 to 1970 and a dishwasher and at a steel mill in 1993.  The consultant considered the medical treatment records and the Veteran's reported history of the progression of his disabilities.  The consultant specifically listed the Veteran's symptoms of his service-connected disabilities and how they correlated with his employment history.  The consultant also interviewed the Veteran.  The Veteran reported his employment history and described his symptoms of his service-connected disabilities.  

The consultant summarized the Veteran's condition as a 60 year old individual with a primary medical history of low back and left knee conditions since approximately 1975 whose symptoms have become progressively worse over time with chronic pain and limitation ambulation ability which has found him unable to work in any capacity since July 1993 and essentially living a housebound sedentary existence.  A review of the medical records revealed treatment for the Veteran's disabilities since at least 1992 with a progression of the back and knee disabilities causing him to stop working since 1993, but in actuality in a gainful capacity since February 1992.  The consultant acknowledged that a 2005 VA opinion found that the Veteran was fit for light duty without bending, lifting, carrying heavy objects or doing repetitive physically demanding work.  The consultant found that the Veteran's statements as to his limited postural tolerance and his compromised ambulation ability were consistent with the medical records and would preclude his performing even sedentary or light work.  He further found that while the Veteran has performed skilled work where transferable skills have been acquired, his knee and low back prevented him from applying these skills in any alternative employment, even at the sedentary level due to the need for frequent postural changes, the inability to sit or be on his feet and the frequency of his needing to lie down.  The consultant noted that he reviewed the claims file and considered both the service connected and nonservice connected disabilities and opined that within a reasonable degree of vocational certainty, the Veteran's knee and low back disabilities have resulted in his inability to secure or follow a substantially gainful occupation in any capacity on a consistent regular basis since February 1992, in any capacity since July 1993 and he continues to be unemployable due solely to the service-connected conditions.  It was the consultant's conclusion that within a reasonable degree of vocational certainty, the Veteran was unable to secure of follow a substantially full-time gainful occupation due to his service-connected low back and left knee disabilities dating to February 2002 and continuing to the present time.  

In a March 2011 letter from the vocational consultant, the consultant noted that he reviewed the July 2010 letter from the Director.  The consultant referred back to the March 2010 assessment in which he found that the Veteran was unemployable due to the service connected back and knee disabilities.  The vocational consultant specifically indicated that the Veteran's psychological or mental status did not factor into his opinion.  The consultant noted that he did not ignore the Veteran's nonservice-connected disabilities, rather, when he considered the service connected disabilities, he found that the Veteran was unemployable since February 2002 even in the absence of his other nonservice connected disabilities.  The consultant noted that the VA found he was capable of sedentary employment and found that this opinion did not alter his opinion that the Veteran is not gainfully employable.  The basis of the consultant's opinion was documentation since 2001 which found that the Veteran had pain which interfered with sleeping and working.  In 2002, the VA examination found that the Veteran's normal daily activity was hard and difficult.  In 2005 VA examination, it described the Veteran as needing a cane and brace, could not bend, lift or do repetitive physical demanding work.  In 2006, the Veteran needed to lie down daily and could sit for only 5-10 minutes at a time.  The consultant found that these statements were inconsistent with an individual's ability to perform even sedentary work activities, which by definition require someone to sit for six out of 8 hours a day and where no lying down would be permitted.  

While the Board appreciates the reasoning of the Director that the Veteran's nonservice connected disabilities render him unemployable, the Board finds that the vocational consultant's opinion is also probative.  The Board acknowledges the consultant's opinion that while the Veteran has nonservice connected disabilities; the service connected disabilities alone render him unemployable.  Thus, the Board does not find that a preponderance of the evidence is against the Veteran's claim.  Based on the foregoing, the Board also finds that the Veteran's disability picture is so unusual or exceptional as to render impractical the application of the regular schedular standards for determining entitlement to TDIU.  

Accordingly, giving the Veteran the benefit of the doubt, the Board will conclude that the Veteran's service-connected disabilities preclude substantially gainful employment consistent with the Veteran's education and occupational experience, and that entitlement to a total disability rating based on individual unemployability due to service-connected disability on an extraschedular basis is warranted. 





	(CONTINUED ON NEXT PAGE)


ORDER

TDIU on an extraschedular basis is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


